DETAILED ACTION	
RESPONSE TO AMENDMENT
The amendment filed 1-13-2022 has been entered into the record.  Claims 7 and 19 have been cancelled.  Claims 1-6, 8-18 and 20 are pending and under examination.
The text of Title 35 of the U.S. Code not reiterated herein can be found in the previous office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Change of Examiner
The examiner in charge of the present application has changed.  Please address all future correspondence to Examiner Patricia Duffy, Art Unit 1645.

Rejections Maintained
The rejection of claims 1-6, 8-18, and 20 under 35 U.S.C. 112(b), as being indefinite for: (i) how one identifies "cells whose metabolism results in a local temperature increase and a local pH decrease” within a multi-cellular organism is maintained for all reasons made of record.
Applicant’s arguments have been carefully considered but are fully persuasive.  Applicant argues that the bacterial cells are culturally adapted to identify and bind the cells that have the requisite properties and the how is unclear.  This is not persuasive as it does not identify that specific process that one skilled in the art would perform in a multicellular organism to identify cells whose metabolism results in a local temperature increase and a local pH decrease.  There is no method step set forth in the specification that Applicant has pointed to such that the skilled artisan would be readily apprised of how to “identify” in the whole multicellular organism/animal/human, those cells that have a local temperature increase and a local pH decrease. The claims have at least two steps (1) identifying cells and (2) binding bacteria to said cells.  Applicant’s response does not teach which disclosed steps, if any provide for identifying cells having the claimed properties in a multi-cellular organism. 

The rejection of claims 1-6, 8-18, and 20 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre- AIA ), first paragraph, as failing to comply with the written description requirement, is maintained.  This is written description rejection.
Applicant’s arguments have been carefully considered but are not persuasive.  Applicant argues that the amendment that the bacterial cells are “culturally adapted”.  That is a bacteria that is maintained in a culture that selects for microorganism that outperform competitors in warmer and/or more acidic culture environments.
This is not persuasive, a method of producing an agent as in “cultural adaptation” is not a description of what it actually is.  There is no apparent bacterium that has been produced by cultural adaptation methods that is identified in the specification.  A method of producing/screening for a bacteria with particular properties, is not a description of the bacteria itself that has those properties.  Possession of a genus may not be shown by merely describing how to obtain members of the claimed genus or how to identify their common structural features.  See University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895.
The specification does not teach a representative number of bacteria that have been culturally adapted as claimed or provide for a structure-function correlation that would define the genus.  Mere functional properties (e.g. culturally adapted to recognize and infiltrate) a particular structure with those properties, because the specification does not provide relevant identifying characteristics, including functional characteristics when coupled with known or disclosed correlation between function and structure the specification lacks written for the genus of culturally adapted bacteria as claimed.  Furthermore, the specification does not apparently describe a particular bacterium or group of bacteria to provide for a representative number of species that have been culturally adapted as argued with the properties set forth in the claims.   The courts have held that in these instances, the specification lacks written description see Enzo Biochem Inc. v. Gen-Probe Inc.  63 USPQ2D 1609 (CAFC 2002) and University of Rochester v. G.D. Searle & Co. 69 USPQ2D 1886 (CAFC 2004).  When the genus is vast (30,000 known identified formally named species) and the desired properties thereof are claimed by function alone and the specification lacks a known or disclosed correlation between structure and function, the written description of the specification does not convey possession of the claimed genus.
  As such, the claims lack written description.

Citation of Prior Art
Avogardi et al (Cancer Res, 65(9):3920-3927, 2005) is cited to teach that Salmonella, an invasive bacterium, is not directly toxic for tumor cells (see page 3922, column 1).
	al-Ramadi et al (Ann. N.Y. Acad. Sci., 1138:351-357, 2008)  teach that invasive Salmonella organisms do not induce apoptosis in tumor cells (see page 352, second column) and as such is unlikely to be responsible for the suppression of tumor growth.  Additionally, the proposed lysis of infected tumor cells by host CD8 T cells, requires concurrent vaccination with bacteria-pulsed dendritic cells and is also unlikely to represent the mechanism by which bacterial administration to tumor bearing mice leads to inhibition of tumor growth.
	Pawelek et al (Cancer Research, 57:4537-4544, 1997) is cited to teach tumor-targeted Salmonella as a Novel Anticancer Vector.  Pawelek et al differs by not  teaching the step of identifying cells in a multicellular animal whose metabolism results in a local temperature increase and a local pH decrease.
	Thamm et al (Clin. Cancer Res, 11(13):4827-4834, 2005) is cited to teach administration of attenuated (i.e. in culture) Salmonella typhimurium and administration to dogs with spontaneous neoplasms.  The agent VNP20009 was administered, but no report of proliferation within the cells was reported.  Additionally, Thamm et al reports that no objective responses have yet to be found in human patients and that in rodents, unmodified VNP20009 sees to be related to tumor stabilization and not regression.  Thamm et al notes that these species differ in their response compared to dogs (see page 4832, column 2, last paragraph).
 
Status of Claims
All claims stand rejected.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patricia Duffy whose telephone number is 571-272-0855.  The examiner can generally be reached on 7:30 am - 4:00 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor Gary Nickol can be reached at 571-272-0835.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/Patricia Duffy/Primary Examiner, Art Unit 1645